Per Curiam.
The reasons why the district court was of opinion that it had no jurisdiction do not appear in the ruling *265made, and are not pointed out by any brief or argument of the respondent. Frjm an examination of the record, we believe there was jurisdiction.
It appears that the action was not commenced until the time for redemption was passed Summons was regularly served. The district court has jurisdiction to hear and determine actions to quiet title to, or remove a cloud upon, a title to realty, and to render a judgment thereon. The plaintiff bad a deed of the property sold, which, by section 132, p. 115, laws 1891, convoyed to him, as grantee, “absolute title to the lands described therein as of the date of the expiration of the period for redemption, free of all incumbrances except the lien for taxes which may have attached subsequent to the sale. ’ ’
Perhaps the complaint is fatally bad, but, if so, it is not attacked by demurrer, and is not now for review by th s court. The only question is, was the court correct in refusing to consider the case for want of jurisdiction ? We do not detect any lack of jurisdiction upon the facts of the record.
The action of the court, refusing to consider plaintiff’s complaint, must be reversed.

Reversed,.

De 'Witt, J., not sitting.